Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6-7, 11, 13-14 and 19-20,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 4, it is unclear what the “topology” is. The same is true for claims 11 and 17.
In claim 6, it is unclear how the recitation “a transformer for inductively coupling at least one first superconducting circuit to at least one stub” is read on the preferred embodiment. Insofar as understood, no such transformer is seen hon the drawings. The same is true for claims 13 and 19.
In claim 7, it is unclear how the recitation “wherein . . . gates” on lines 1-8 is read on the preferred embodiment. Insofar as understood, no such “logic gates” are seen hon the drawings. The same is true for claims 14 and 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-3, 6-10, 13-16 and 19-20  are rejected under 35 USC 102 (a((2) as being anticipated by Talanov (US 9,722,589). 
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim  1, 8 and 15,  Talanov discloses the circuit as shown on Figures 1-6  comprising:
- a first superconducting integrated circuit (M1) having a first clock distribution network (100) for distributing a first clock signal in the first superconducting integrated circuit; and 
- a second superconducting integrated circuit (M2), stacked on top of the first superconducting integrated circuit, having a second clock distribution network for distributing a second clock signal in the second superconducting integrated circuit, wherein each of the first clock distribution network and the second clock distribution network having a plurality of cells (112 , see Figures 1-2);  wherein each of the plurality of unit cells includes at least one spine (114, 408) and at least one stub (116, 118, 412, 414), the at least one spine connected to the at least one stub, the at least one stub further inductively coupled to at least one first superconducting circuit, and wherein each of the first clock signal and the second clock signal has a same resonant frequency (cf. claim 14). 
Regarding to claims 2, 9 and 16, inherently, the same resonant frequency corresponds to a wavelength, and wherein each of a plurality of unit cells is spaced apart from each other along the clock structure by a distance, and wherein the distance is less than one tenth of the wavelength.  
Regarding to claims 3 and 10, wherein the first clock distribution network comprises a first plurality of metamaterial transmission lines (MTLs) and the second clock distribution network comprises a second plurality of MTLs; wherein the first clock distribution network comprises a first plurality of metamaterial transmission lines (MTLs) having a first set of spines and the second clock distribution network comprises a second plurality of MTLs having a second set of spines, and wherein at least one spine associated with one of the first plurality of MTLs is coupled to at least one spine associated with one of the second plurality of MTLs via a through-silicon via, see Figure 1.  
Regarding to claims 6, 13 and 19,  wherein each of the first superconducting integrated circuit and the second superconducting integrated circuit further comprises a transformer (formed by inductors between the neighbor resonators)  for inductively coupling at least one first superconducting circuit to at least one stub.  
Regarding to claims 7, 14 and 20, wherein the first superconducting integrated circuit comprises a first set of reciprocal quantum logic gates and wherein the first clock signal comprises an alternating current (AC) signal for providing power to the first set of reciprocal quantum logic gates, and wherein the second superconducting integrated circuit comprises a second set of reciprocal quantum logic gates and wherein the second clock signal comprises an AC signal for providing power to the second set of reciprocal quantum logic gates, see the paragraphs 8-12.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  4-5, 11-12 and 17-18   are rejected under 35 USC 103 as being unpatentable over  Talanov (US 9,722,589).    
          Talanov discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
- wherein the first set of spines and the second set of spines are arranged in a staircase topology as called for in claims 4, 11 and 17.  
- wherein the first set of spines and the second set of spines are arranged in a fractal topology as called for in claims 5, 12 and 18.  
	However, a skilled artisan realizes the stack of the spines of Talanov can be “arranged” in different ways for the purpose of reducing the size and shape of the integrated circuit. Lacking of showing any criticality, selecting the optimum way or topology as claimed is considered  to  be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of  Talanov  is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select optimum arrangement or topology for the spines of Talanov as claimed for the purpose of optimizing the physical size and shape of the integrated circuit.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842